UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1368


JOHN M. DICKSON, JR.,

                Plaintiff - Appellant,

          v.

FBI NEWPORT NEWS FIELD OFFICE, JOHN/JANE DOE(S), TECHNICAL
AGENT(S), acting as a person(s) and member(s) of a criminal
enterprise under The (RICO) Act of Title 18 U.S. Code 1962;
CITY OF HAMPTON VIRGINIA POLICE DIVISION’S HOMELAND SECURITY
UNIT, TECHNICAL POLICE OFFICER(S) JOHN/JANE DOE(S), acting
as a person(s) and member(s) of a criminal enterprise under
The (RICO) Act of Title 18 U.S. Code 1962; CITY OF NEWPORT
NEWS VIRGINIA POLICE DEPARTMENT, TECHNICAL POLICE OFFICER(S)
JOHN/JANE DOE(S), acting as a person and member of a
criminal enterprise under The (RICO) Act of Title 18 U.S.
Code 1962; HAMPTON ROADS REGIONAL JAIL AUTHORITY, acting as
a person and member of a criminal enterprise under The
(RICO) Act of Title 18 U.S. Code 1962; ATTORNEY S. LAWRENCE
DUMVILLE OF NORRIS, ST. CLAIR & LOTKIN ATTORNEYS AT LAW,
acting as a person and member of a criminal enterprise under
The (RICO) Act of Title 18 U.S. Code 1962; ATTORNEY KENNETH
W. ABRAMS, OF MCGUIRE WOODS LLP, acting as a person and
member of a criminal enterprise under The (RICO) Act of
Title 18 U.S. Code 1962,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:15-cv-00124-AWA-DEM)


Submitted:   August 25, 2016                 Decided:   August 29, 2016
Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       John M. Dickson, Jr., appeals the district court’s order

dismissing his civil complaint as untimely and for failure to

state a claim upon which relief may be granted pursuant to 28

U.S.C. § 1915(e)(2)(B) (2012).             We have reviewed the record and

find    no   reversible    error.     Accordingly,        we    affirm    for   the

reasons stated by the district court.               Dickson v. FBI Newport

News Field Office, No. 4:15-cv-00124-AWA-DEM (E.D. Va. Mar. 2,

2016).       We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented    in    the     materials

before   this    court    and   argument    would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                       3